DETAILED ACTION
Claims 1-3, 5-7 and 9-22 are currently pending, with claims 9-11 and 20-22 being withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation “a distal tip of the elongated ceramic sleeve” in line 1 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “distal tip of the elongated ceramic sleeve” of claim 1. For purposes of examination, this will be treated as being the same as the “distal tip of the elongated ceramic sleeve” of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al. (US 20160346037) in view of Krause et al. (US 5602449) (“Krause”) and in further view of Adams et al. (US 20170027611) (“Adams”).
Regarding claim 1, Truckai teaches a medical device for removing tissue in a patient (see Figs. 7-11 and 12B), comprising: an elongated outer housing including a distal opening (see elongate shaft 425 as shown in Fig. 9); an elongated ceramic sleeve (see ceramic body 426; [0052], Fig. 11) including a longitudinal axis (it can be appreciated in Fig. 11 that ceramic body 426 has a longitudinal axis) and a distal cutting window (see window 422, Fig. 11), wherein the distal cutting window is aligned within the distal opening of the elongated outer housing (as shown in Fig. 9); and a cutting member rotatably disposed within the elongated ceramic sleeve (see electrode 415; [0053]-[0054] and [0057], Figs. 10-11 and 12B) and including a cutting element disposed to rotate or rotationally oscillate within the elongated sleeve around the longitudinal axis of the elongated ceramic sleeve (see [0057] and Fig. 12B), the cutting member fully rotatable in either direction around the longitudinal axis of the elongated ceramic sleeve without interference from the elongated ceramic sleeve (electrode 415 rotates fully in either direction between the opposing sides 460a and 460b of window 422 while avoiding interference as shown in Fig. 12B, see also [0057]); wherein the cutting element and the distal cutting window are configured to shear tissue as the cutting element is advanced past an edge of the distal cutting window (see [0057], Fig. 12B). However, Truckai fails to teach the elongated outer housing as an electrically conductive elongated outer housing or wherein the cutting member is a metal cutting member in the same embodiment.
In a different embodiment, Truckai further teaches the outer sleeve as being an electrically conductive elongated outer sleeve (see elongate metal sleeve 170 (e.g., stainless steel), [0045]-[0046]) and the cutting element being a metal cutting element (see “electrode 120 can be a wire formed of tungsten, stainless steel”, [0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the elongated outer housing of electrically conductive material, and the cutting member of metal as claimed when considered in light of Truckai to provide the desired structural strength to the cutting member and to serve as an electrical conductor (see Truckai [0045]), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. However, Truckai fails to teach wherein the elongated ceramic sleeve allows the metal cutting element to be rotated continuously in either direction around the longitudinal axis.
Krause teaches a surgical device (see Figs. 6-8) comprising an elongated outer sleeve (see tube 82, Figs. 8 and 9) with an inner cutting member disposed within the elongated outer housing (see inner blade 88, Figs. 7 and 8), wherein the elongated outer sleeve allows the inner cutting element to be rotated continuously in either direction around a longitudinal axis of the elongated outer sleeve (see col. 6, lines 15-28 and col. 6, lines 54-65) without interference from the elongated outer sleeve (see inner blade 88 disposed concentrically within tube 82 without structure to interfere with rotation, Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the elongated ceramic sleeve and metal cutting element as taught by Truckai to be allowed to be rotated continuously in either direction around the longitudinal axis without interference from the elongated ceramic sleeve in light of Krause, the motivation being a matter of simple substitution to one of ordinary skill in the art before the effective filing date of the claimed invention of one manner of oscillation for another for the purpose of cutting tissue as it moves into the distal opening of the device and to allow cut tissue to be removed via negative pressure (see Krause: col. 6, lines 54-65). However, Truckai in view of Krause fails to teach wherein the metal cutting member includes a centerline pin that rotates in a receiving bore formed in a distal tip of the elongated ceramic sleeve.
Adams teaches a rotating cutting assembly for polypectomy (see Figs. 14A-14B) comprising a sleeve (see outer tubular member 1404) and an inner member rotatably disposed within the lumen of the sleeve (see inner tubular member 1414) wherein the inner tubular member comprises a centerline pin that fits into a center hole or depression in the sleeve includes a centrally located protrusion at the distal end of the sleeve (see 1475, [0146]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal cutting member and distal tip of the elongated ceramic sleeve as taught by Truckai in view of Krause to have a centerline pin that rotates in a receiving bore formed in the distal tip of the elongated ceramic sleeve as claimed in light of Adams, the motivation being to provide the additional benefit of a distal pivot point for the metal cutting element and limiting translation of the metal cutting member distally beyond the elongated ceramic sleeve (see Adams [0146]).
Regarding claim 3, Truckai further teaches wherein the distal opening in the electrically conductive elongated outer housing is larger than the distal cutting window in the elongated ceramic sleeve to form an electrically insulating region between the electrically conductive outer housing and the metal cutting element of the metal cutting member (as shown in Fig. 9, see gap between the window 422 and the distal opening of 425).
Regarding claim 5, Truckai further teaches wherein the metal cutting element includes a pair of laterally oriented cutting edges (see lateral edges on either side of the outer facing surface of 415 positioned in the window 422, Figs. 10-11).
Regarding claim 6, Truckai further teaches wherein the metal cutting member comprises an elongated tubular body (see drive shaft 472, Figs. 10-11) with the metal cutting element extending in a distal direction from a radially outward location at a distal end of the elongated tubular body, the metal cutting element curving radially inward in the distal direction (see annotated Figure 10 below).

    PNG
    media_image1.png
    450
    593
    media_image1.png
    Greyscale

Regarding claim 7, Truckai further teaches wherein the distal tip of the elongated ceramic sleeve is bullet-shaped, and the metal cutting element is curved to conform to the bullet shape (as shown in Figs. 10-11 and 12B).
Regarding claims 12 and 13, Truckai in view of Krause and Adams teaches similar limitations as discussed above in the rejection of claims 1 and 6.
Regarding claim 14, Truckai further teaches wherein the arcuate cutting element has a proximal end attached to a radially outward location on a distal end of the tubular body (electrode 415 is attached to the radially outward surface of the distal end of 472 as shown in Figs. 10-11), and wherein the arcuate cutting element curves radially inwardly in a distal direction (as shown in Figs. 10-11).
Regarding claims 15 and 16, Truckai teaches similar limitations as discussed above in the rejection of claims 5 and 7.
Regarding claim 18, Truckai further teaches wherein the arcuate cutting element is configured to be connected to an RF source (see RF source 445; [0052], Fig. 8).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Krause, Adams, and in further view of Deng (US 20040092991).
Regarding claim 2, Truckai in view of Krause and Adams teaches the limitations of claim 1 with Truckai further teaching a handpiece including a motor to drive the metal cutting member (see Truckai: handle portion 424 housing motor 420 that rotate electrode 415, see [0054] and Fig. 8), the handpiece further including a radiofrequency (RF) source to energize the metal cutting element (see Truckai: RF source 445, [0052], Fig. 8), however Truckai in view of Krause and Adams fails to teach a proximal hub configured to be removably attached to the handpiece.
Deng teaches an endoscopic instrument for cutting and suction (see [0026], Figs. 1-4) comprising a handpiece (see handpiece housing 24, Fig. 1) and an elongated outer shaft (see outer shell 42, Figs. 1 and 2) including a proximal hub (see static outer hub 38, Fig. 2) that is removably attached to the handpiece (see [0061]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated outer housing as taught by Truckai in view of Krause and Adams to have a proximal hub configured to be removably attached to the handpiece in light of Deng, the motivation being to provide the additional benefit of simplify the task of replacing the cutting accessory during the course of a surgical procedure (see Deng [0061]).
Regarding claim 19, the claim is rejected under substantially similar rationale as that applied to claim 2 above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Krause, Adams, and in further view of McDonald et al. (US 7150747) (“McDonald”).
Regarding claim 17, Truckai in view of Krause and Adams teaches the limitations of claim 16, however Truckai in view of Krause and Adams fails to teach wherein the pair of laterally oriented cutting edges are serrated.
McDonald teaches electrosurgical cutting assembly (see Fig. 12) including an electroblade (see inner tube 1220) that includes a serrated, or toothed, edge (see 1230). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pair of laterally oriented edges as taught by Truckai in view of Krause and Adams to be serrated as claimed in light of McDonald, the motivation being to provide the additional benefit of specializing the edges for use in cutting tissue that is ligamentous, banded, or rubbery (see McDonald col. 11, lines 15-17).
Response to Arguments
Applicant's arguments filed 07 April 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument directed to the combination of Truckai in view of Krause with Adams (see Remarks pgs. 6-7), the examiner respectfully disagrees. The Examiner contends that the axial translation of Truckai as argued by applicant is not a necessary feature for the device of Truckai to perform its function because the particular variation in Figs. 7-11 and 12B of Truckai relied upon to teach the metal cutting element is not disclosed as requiring axial translation to perform its functions. Truckai discloses that “this variation includes a motor 420 for driving the electrode rotationally in an arc to cut tissue in the window 422” in [0052], “wire-like electrode 415 driven by a motor 420 to rotate in an arc back and forth between opposing sides 460a and 460b of window 422 to cut tissue received by the window” in [0053], and “the actuator will stop rotation of the electrode in a selected position relative to the window” for coagulation in [0056], therefore rotation is the only motion disclosed as being essential for this variation to accomplish its function of cutting or coagulating tissue within window 422 and the addition of a centerline pin that rotates in a receiving bore formed in the distal tip of the elongated ceramic sleeve to have a distal pivot point for the metal cutting element and limiting translation of the metal cutting member distally beyond the elongated ceramic sleeve as taught by Adams (see Adams [0146]) would be seen as beneficial to one of ordinary skill without rendering the device inoperable for its intended purpose of tissue cutting or coagulation from Truckai. The examiner notes that Truckai does disclose “working end 410 again has a wire-like electrode 425 that can be extended to axially to use as a hook as described previously” in [0052], however the nature of the teaching is open-ended such that the electrode 425 “can be” used with axial translation, but axial translation is not otherwise disclosed as essential for this variation to perform its function as already detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794